Exhibit 10.2

EXECUTIVE LEADERSHIP

BONUS PLAN SCHEDULE

Pursuant to the Fiscal Year 2011 Campus Support Bonus Plan

 

 

 

Award as a % of Annual Base Pay

                                  Components   

Target %

                                  Company Budgeted Operating Profit         100
% 

Maximum %

                                  

 

Gate

Compliance - The company must receive an annual average compliance audit score
of “3.5” or better to achieve a bonus award under both company operating profit
and management objectives.

Company Budgeted Operating Profit Payout Tiers (1)

     % of Operating Profit
Goal Achieved         

Company Profit

Portion as % Salary

 

Maximum

   ³  130.0 %         200.0 %       124.0 %         180.0 %       118.0 %      
  160.0 %       112.0 %         140.0 %       106.0 %         120.0 % 

Target

     100.0 %         100.0 %       98.0 %         66.0 %       96.0 %        
57.0 %       94.0 %         48.0 %       92.0 %         39.0 %       90.0 %   
     30.0 %     <  90.0 %         0.0 % 

(1) Awards for performance levels shown are calculated using interpolation
between points.